                                                                      IJSDCSDNY
                                                                      -                .



                                                                      ·--- -   ·•   ·-,·
                                                                      II VlllGGCAI J:Y FIi.iD
UNITED STATES DISTRICT COURT                                          DOCi:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILIP: ~ - ~ -2o~
 PHILLIP MUIR,

                                Movant,                         20-CV-1708 (RMB)

                    -against-                                  15-CR-00078 (RMB)

 UNITED STATES OF AMERICA,                                           ORDER
                                Respondent.



       The Court directs Mr. Muir's CJA trial counsel, Mr. Karloff Cornmissiong and Mr.

Michael Martin, to file responses to Mr. Muir's claims of ineffective assistance of counsel by

March 18, 2020.



 Dated:   March 4, 2020
          New York, New York

                                                             RICHARD M. BERMAN
                                                            United States District Judge




                                                    Copies Mailed By Chambers
